FILED
                                                                   United States Court of Appeals
                                    PUBLISH                                Tenth Circuit

                     UNITED STATES COURT OF APPEALS                     November 3, 2020

                                                                      Christopher M. Wolpert
                           FOR THE TENTH CIRCUIT                          Clerk of Court
                       _________________________________

ELITE OIL FIELD ENTERPRISES, INC.,
a Colorado corporation,

      Plaintiff - Appellee,

v.                                                        No. 19-1406

GARRETT REED, individually and as
trustee of Ventana Investment Trust;
REILLY REED, an individual; ELEMENT
SERVICES, LLC, a Colorado limited
liability company; JHENNA DAWN
REED, an individual; REEDESIGN
CONCEPTS, LLC, a Colorado limited
liability company; ROBERT KUBISTEK,
an individual,

      Defendants - Appellants,

and

BOND R. BAIAMONTE, an individual,

      Defendant.
                       _________________________________

                    Appeal from the United States District Court
                            for the District of Colorado
                          (D.C. No. 1:19-CV-00539-RBJ)
                      _________________________________
Submitted on the briefs:*

Jordan D. Factor, James Helfrich, and Brenton L. Gragg, Allen Vellone Wolf Helfrich &
Factor P.C., Denver, Colorado, for Appellant.

Robert Bernhoft, The Bernhoft Law Firm, S.C., Austin, Texas, for Appellee.
                       _________________________________

Before TYMKOVICH, Chief Judge, BRISCOE, and MURPHY, Circuit Judges.
                 _________________________________

BRISCOE, Circuit Judge.
                     _________________________________

       Defendants Garrett Reed, Reilly Reed, Element Services, LLC, Jhenna Reed,

Reedesign Concepts, and Robert Kubistek seek to appeal from the district court’s

order remanding this case from federal district court to Colorado state court due to

lack of subject matter jurisdiction. Plaintiff Elite Oil Field Enterprises, Inc. (Elite)

has moved to dismiss the appeal for lack of appellate jurisdiction. Having reviewed

the motion to dismiss and the record on appeal, we conclude that we lack subject

matter jurisdiction over this appeal. We therefore grant Elite’s motion and dismiss

the appeal.

                                             I

                                  Factual background

       Plaintiff Elite is a Colorado corporation that was formed in March of 2012 by

Reilly Reed (Reilly) and Dustin Tixier (Tixier). Elite was formed to provide


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                                            2
roustabout services for the oil field industry. Immediately after its formation, Elite in

turn formed two subsidiary corporations: Elite Oil Field Services, Inc. and Elite Oil

Field Equipment, Inc.

       The organizational meeting of Elite took place in early April of 2012 at its

principal place of business in Lamar, Colorado. Tixier accepted a 75% ownership

interest in Elite, while Reilly accepted a 25% ownership interest in Elite. Tixier,

Reilly, and an individual named Jason Whisenand were elected as the directors and

officers of Elite.

       At some point after the formation, Reilly became upset that he only had a 25%

ownership interest in Elite and believed that he was entitled to a 50% share in Elite.

       During the Thanksgiving 2012 holiday, Reilly’s brother Garrett Reed

(Garrett), a California resident, was present in Colorado for a family gathering, and

allegedly told Reilly that the way for Reilly to gain control of Elite was to “run it into

the ground,” or words to that effect. Aplt. App. at 16-17.

       In September of 2013, Reilly, Tixier and Whisenand met at Elite’s Greeley,

Colorado office. During the meeting, the three men allegedly discussed the value of

Reilly’s 25% ownership interest in Elite. Following the meeting, Reilly and Tixier

allegedly exchanged proposals regarding the possibility of Reilly becoming a 50%

owner of Elite. No such agreement was ever reached, however.

       Elite’s gross revenues grew dramatically between 2012 and 2015, rising from

approximately $1,062,241 in 2012 to over $10 million in 2015. Reilly perceived

himself, rather than Tixier, as responsible for this growth.

                                            3
       In June of 2016, Garrett allegedly sent an email to Reilly stating, in part,

“I just don’t think there’s a way you’re getting to your money without destroying

Elite.” Id. at 17.

       At some point thereafter, Garrett and Reilly allegedly devised a scheme for

Reilly to form surreptitiously a competing company known as Element Services, LLC

(Element), and for Element to improperly lure away Elite’s customers and employees

with the intent of economically harming Elite and rendering Elite unable to continue

its operations at the level it had achieved.

       In July of 2016, Reilly allegedly registered Element with the Colorado

Secretary of State and listed himself as the sole member of Element. Garrett

allegedly counseled and advised Reilly regarding the formation of Element. The

address that Reilly listed for Element was Reilly’s home address in Eaton, Colorado,

and the same address that Garrett used for his own business, TriSpoke Technologies,

LLC. Not long after Element’s registration, Garrett allegedly paid Reilly $450,000 to

acquire an interest in Element.

       On October 14, 2016, Reilly, allegedly as part of the scheme to harm Elite,

filed a civil lawsuit in the District Court of Weld County, Colorado (the Weld County

Action), against Elite, Elite’s two subsidiaries, Tixier, Tixier’s wife, and Whisenand.

In that lawsuit, Reilly alleged, in pertinent part, that Tixier, Tixier’s wife, and

Whisenand conspired to alter Elite’s corporate documents so that Reilly would own

only 25% of the total outstanding corporate stock rather than the originally agreed

upon 50%. Elite filed counterclaims against Reilly and other third-party defendants,

                                               4
including the same defendants that Elite ultimately named in this action in its

amended complaint, for conversion (of tools and equipment owned by Elite), civil

theft (of the same tools and equipment), replevin (again of the same tools and

equipment), unjust enrichment, constructive trust, aiding and abetting a breach of

fiduciary duty, and civil conspiracy.

      Garrett allegedly assisted Reilly in a number of ways in carrying out the

scheme to harm Elite. This allegedly included (a) providing funding for Element,

(b) advising Reilly concerning how to use Element to usurp Elite’s business

opportunities, (c) advising Reilly to fabricate billing issues with Elite’s customers as

a means of sabotaging Elite’s relationships with its customers, (d) advising Reilly to

fabricate a false narrative to Elite’s employees and customers that Elite was going out

of business and that a receiver was going to be appointed, (e) advising Reilly to

fabricate a false narrative that Tixier was stealing from Elite and engaging in other

improper acts in order to sabotage Elite’s relationships with customers and

employees, (f) advising Reilly to fabricate a false narrative that Reilly was a 50%

owner of Elite, (g) advising Reilly to fabricate a false narrative that Elite had been

dissolved and all of its contacts transferred to Element in order to procure bank

financing for Element, (h) advising Reilly to make use of Elite’s assets to facilitate

the start-up of Element, (i) advising Elite employees about what to say in their exit

interviews with Elite before they joined Element, (j) plotting with others to falsely

represent their authority to deal with the Internal Revenue Service in order to obtain

Elite’s tax returns, (k) advising and providing funding for Reilly to file a lawsuit

                                            5
against Elite in an attempt to deplete Elite’s resources, and (l) plotting with Reilly

and others to bear false witness concerning their own and Reilly’s acts and omissions

related to the scheme to economically devastate Elite and take over its business.

      On December 21, 2018, Reilly filed a second, separate lawsuit in the District

Court of Prowers County, Colorado (the Prowers County Action), asserting claims

against Tixier, Tixier’s wife, and Whisenand. The claims asserted by Reilly were

similar in nature to certain of the claims that Reilly had previously asserted in his

Weld County Action and that were dismissed by the court overseeing the Weld

County Action.

      On January 7, 2019, the defendants in the Prowers County Action filed a

motion for transfer and consolidation with the Colorado Panel on Consolidated

Multidistrict Litigation, seeking to consolidate the Prowers County Action with the

Weld County Action based on common issues of fact and law.

                                Procedural background

      On January 21, 2019, Elite filed a civil action against Garrett, both

individually and in his capacity as trustee of the Ventana Investment Trust, in the

District Court of Weld County, Colorado. In its first claim for relief, Elite alleged

that Reilly breached his duty of loyalty to Elite by successfully soliciting customers

and employees of Elite to join Element, and that Garrett knowingly aided and abetted

Reilly’s misconduct. In its second claim for relief, Elite alleged that Reilly breached

his fiduciary duties to Elite by using Elite’s assets to usurp Elite’s corporate

opportunities and that Garrett aided and abetted Reilly’s misconduct. Elite’s third

                                            6
claim for relief alleged that Garrett and Reilly intentionally interfered with valid

contractual relations between Elite and its customers and employees. Elite’s fourth

claim for relief alleged that Reilly tortiously interfered with Elite’s prospective

business advantages with its customers and employees, and that Garrett knowingly

aided and abetted Reilly’s misconduct. Elite’s fifth claim for relief alleged a civil

conspiracy between Garrett and Reilly to benefit Reilly and economically devastate

Elite. Elite’s sixth and final claim for relief alleged that Elite was entitled to the

imposition of a constructive trust with respect to Garrett’s interests in Element.

       On February 22, 2019, Garrett removed the case to the United States District

Court for the District of Colorado on the basis of diversity jurisdiction. More

specifically, Garrett alleged in his petition for removal that there was complete

diversity of citizenship between himself, a California resident, and Elite, a Colorado

corporation. Shortly after removal, Garrett moved to dismiss the complaint for lack

of personal jurisdiction.

       On March 25, 2019, Elite filed an amended complaint. The amended

complaint added several new defendants: Reilly; Element; Jhenna Reed (Reilly’s

wife); Reedesign Concepts, LLC (a company owned by Jhenna Reed); Robert

Kubistek (a former Elite employee who allegedly assisted Reilly in breaching

Reilly’s duties to Elite); and Bond Baiamonte (who allegedly aided and abetted the

tortious interference conduct). The amended complaint also added claims for

conversion of Elite’s property, replevin, and aiding and abetting tortious interference

with prospective business advantage.

                                             7
      On March 26, 2019, the district court denied Garrett’s motion to dismiss as

moot due to the filing of the amended complaint. Shortly thereafter, Garrett moved

to dismiss the amended complaint for lack of personal jurisdiction.

      On May 13, 2019, all of the new defendants, except for Baiamonte, moved to

strike the amended complaint or, in the alternative, to dismiss the amended

complaint. Id. at 276. They argued that, “pursuant to 28 U.S.C. § 1447(e), Elite was

required to seek leave to amend” its complaint and, had it done so, the new

defendants “would have opposed amendment because all of the factors that the Tenth

Circuit applies to the § 1447(e) analysis weigh heavily against Elite’s attempted

maneuver.” Id. at 277. Thus, they argued, the district court “should strike Elite’s

Amended Complaint and order it to seek leave under § 1447(e).” Id.

“Alternatively,” they argued, “the extraordinary circumstances of th[e] case and the

parallel state court case warrant[ed] application of the Colorado River Doctrine to

prevent duplicative litigation and conserve judicial resources,” and thus the district

court could “elect to dismiss all claims against the” new defendants. Id. at 278.

      On June 11, 2019, Elite filed a response in opposition to the motion to strike

the amended complaint, and also filed its own motion pursuant to 28 U.S.C.

§ 1447(e) to remand the case to state court. Elite argued in its opposition brief that

“[t]he text of 28 U.S.C. § 1447(e), by its terms, does not expressly prohibit

[diversity-defeating] amendments as a matter of course under Fed. R. Civ. P. 15(a).”
Id. at 459-60. Instead, Elite argued, “[i]t [wa]s in the Court’s § 1447(e) discretion to

address the amendment, joinder, and remand issues” presented by the amended

                                           8
complaint, and that the motion to strike should be denied and Elite’s motion to

remand to state court should be granted. Id. at 460-61. Elite further argued that the

motion to strike, “[d]espite mentioning the phrase ‘fraudulent joinder[,]’ . . . fail[ed]

to argue or demonstrate in what manner the joinder of the [new defendants] [wa]s

‘fraudulent.’” Id. at 464. Indeed, Elite noted, the motion to strike “failed to allege

fraud in the pleading of jurisdictional facts,” and also “failed to argue the inability of

Elite to establish a cause of action against [the new defendants] in state court.” Id.

Lastly, Elite argued that the district court should decline the invited application of the

Colorado River abstention doctrine “and, instead, exercise its jurisdictional discretion

under 28 U.S.C. § 1447(e), and remand the case to State court under the authority of

28 U.S.C. § 1447(c).” Id. at 467.

       Elite cited the ongoing Weld County Action that had been filed in 2016 by

Reilly. Elite noted that it was not until late 2018 that it learned, based upon

depositions and related discovery in the Weld County Action, that there was a factual

basis for Elite to assert tort claims against Garrett. Elite further noted that on

December 21, 2018, it filed in the Weld County Action a notice of intent to join

Garrett as a third-party defendant, but that the November 15, 2017 deadline for

joining additional parties in the Weld County Action had long passed by the time it

discovered Garrett’s potential misconduct. Elite asserted that instead of filing in the

Weld County Action a motion for leave to join Garrett out-to-time and based on

newly discovered evidence, it decided instead to file a separate lawsuit against

Garrett in the District Court of Weld County, and then move to consolidate into the

                                            9
Weld County Action. Elite further asserted that it made this decision “in substantial

part because of [its] expectation” that the Colorado Panel on Multi-District Litigation

“would order the consolidation of the Prowers County Action and Weld County

Action, which would necessarily result in the necessity of continuing the

then-existing trial date of the Weld County Action.” Id. at 303. And, Elite noted, the

Colorado Panel on Multi-District Litigation ultimately decided, following a hearing

on February 8, 2019, that the Prowers County Action should be consolidated with the

Weld County Action, and the Chief Justice of the Colorado Supreme Court certified

the Panel’s order on March 4, 2019. As a result, Elite noted, the judge overseeing the

Weld County Action continued the trial date from March 18, 2019, to April 6, 2020.

      Elite argued in its motion to remand that it “ha[d] a legitimate interest in

avoiding a scenario where it [wa]s forced to try the same case in two different courts

against the same aiders and abettors and co-conspirators who were all involved in the

same tortious scheme,” and that “[t]he defeat of diversity jurisdiction [wa]s an

unavoidable consequence of Elite’s goal of assuring [that its] claims against Garrett

. . . [we]re adjudicated in a single trial with those same claims against” Reilly,

Jhenna, Element, Reedesign, Kubistek, and Baiamonte. Id. at 306. Elite further

argued that Garrett “ha[d] run to federal court in hopes of avoiding being tried

together with his brother and the other aiders and abettors and co-conspirators named

in the Weld County Action,” and was “being represented by the same attorneys who

represent[ed] his brother, Reilly, in the Weld County Action.” Id. at 306–07. Elite

argued that Garrett was attempting “to force Elite to litigate the controversy on two

                                           10
battlefields,” and that “Elite [wa]s vulnerable to having to proceed to trial in the

Weld County Action while incurring a duplication of litigation expenses to try the

same case arising out of the same facts in federal court.” Id. at 307. Elite argued that

“[a] single trial for all of the parties . . . [wa]s necessary in order to avoid the

potential of inconsistent allocations of fault that could arise were the case to proceed

to trials in different courts.” Id.

       Elite also argued in its motion to remand that it had not been dilatory in

seeking remand, and it asserted that it would be significantly injured if the case were

not remanded and it were forced to litigate the same set of facts and claims in two

different forums.

       On September 23, 2019, the district court issued an order granting Elite’s

motion to remand and denying the motion to strike or dismiss the amended

complaint. After considering in detail a number of relevant factors, the district court

concluded that the amended complaint should not be stricken and, because the

amended complaint’s addition of the new defendants destroyed subject matter

jurisdiction, that the action must be remanded to state court. “Weighing most

strongly” in support of its conclusion, the district court noted, were “Elite’s high risk

of injury and parallel litigation, and the likely conclusion that Reilly . . . [wa]s a

necessary party in the claims against Garrett . . . .” Aplt. Br., Ex. A at 17.

       The defendants who filed the unsuccessful motion to strike or dismiss the

amended complaint filed a timely notice of appeal. Shortly thereafter, Elite moved to

dismiss the appeal.

                                             11
                                            II

      Elite argues in its motion to dismiss that this appeal, in which appellants seek

to challenge the district court’s denial of their motion to strike or dismiss the

amended complaint, is expressly barred by 28 U.S.C. § 1447(d). That statute, Elite

argues, limits the appeal of remand orders to two very narrow sets of circumstances,

neither of which apply here. Elite further argues that “this Court . . . lacks appellate

jurisdiction to review the aspect of the district court’s order that denied

Defendants-Appellants’ Motion to Strike the Amended Complaint, or, in the

Alternative, to Dismiss.” Mot. at 4. Reviewing that aspect of the district court’s

order, Elite argues, “would permit ‘review of the remand order in substance if not in

name.’” Id. (quoting Moody v. Great W. Ry. Co., 536 F.3d 1158, 1164 n.3 (10th Cir.

2008)).

      Appellants argue in response that § 1447(d) “only insulates remand orders

pursuant [to] Section 1447(c) from review,” and in this case, “the District Court

expressly remanded pursuant to Section 1447(e), not Section 1447(c), after finding

subject matter jurisdiction was established.” Response at 2-3. And “[w]hen it did

so,” appellants argue, “it abused its discretion by allowing the very jurisdictional

manipulation this Court has warned is improper.” Id. at 3.

      Section 1447 of Title 28, entitled “Procedure after removal generally,”

provides, in relevant part, as follows:

      (a) In any case removed from a State court, the district court may issue all
          necessary orders and process to bring before it all proper parties whether
          served by process issued by the State court or otherwise.

                                            12
          ***

      (c) A motion to remand the case on the basis of any defect other than lack
          of subject matter jurisdiction must be made within 30 days after the
          filing of the notice of removal under section 1446(a). If at any time
          before final judgment it appears that the district court lacks subject
          matter jurisdiction, the case shall be remanded. An order remanding the
          case may require payment of just costs and any actual expenses,
          including attorney fees, incurred as a result of the removal. A certified
          copy of the order of remand shall be mailed by the clerk to the clerk of
          the State court. The State court may thereupon proceed with such case.

      (d) An order remanding a case to the State court from which it was
          removed is not reviewable on appeal or otherwise, except that an order
          remanding a case to the State court from which it was removed pursuant
          to section 1442 or 1443 of this title shall be reviewable by appeal or
          otherwise.

      (e) If after removal the plaintiff seeks to join additional defendants whose
          joinder would destroy subject matter jurisdiction, the court may deny
          joinder, or permit joinder and remand the action to the State court.

28 U.S.C. § 1447(a), (c)-(e) (emphasis added).1

      In Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336, 345–46 (1976),

the Supreme Court “held that § 1447(d) should be read in pari materia with

§ 1447(c), so that only remands based on the grounds specified in the latter are


      1
         Sections 1442 and 1443 of Title 28, which are referenced in § 1447(d),
address the removal of two general categories of cases. Section 1442 authorizes the
removal of state court actions in which federal officers or agencies are sued or
prosecuted. Section 1443, in turn, authorizes the removal of state court actions that
are (1) “[a]gainst any person who is denied or cannot enforce in the courts of such
State a right under any law providing for the equal civil rights of citizens of the
United States, or of all persons within the jurisdiction thereof,” or (2) “[f]or any act
under color of authority derived from any law providing for equal rights, or for
refusing to do any act on the ground that it would be inconsistent with such law.” 28
U.S.C. § 1443. Neither section applies in this case.

                                           13
shielded by the bar on review mandated by the former.” Powerex Corp. v. Reliant

Energy Serv., Inc., 551 U.S. 224, 229 (2007). “At the time of Thermtron, § 1447(c)

stated in relevant part: ‘If at any time before final judgment it appears that the case

was removed improvidently and without jurisdiction, the district court shall remand

the case.’” Id. (quoting Thermtron, 423 U.S. at 342). Thus, “Thermtron limited

§ 1447(d)’s application to such remands.” Id.

      In 1988, Congress amended § 1447(c) to read as follows:

      A motion to remand the case on the basis of any defect in removal
      procedure must be made within 30 days after the filing of the notice of
      removal under [28 U.S.C. §] 1446(a). If at any time before final
      judgment it appears that the district court lacks subject matter
      jurisdiction, the case shall be remanded.
Id. (quoting § 1016(c)(1), 102 Stat. 4670).

      “When that version of § 1447(c) was in effect, [the Supreme Court] thus

interpreted § 1447(d) to preclude review only of remands for lack of subject-matter

jurisdiction and for defects in removal procedure.” Id. (citing Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 711–12 (1996); Things Remembered, Inc. v.

Petrarca, 516 U.S. 124, 127–28 (1995)).

      Although Congress has continued to tweak the language of § 1447 over the

years, “the Supreme Court thus far has assumed that the changes in the language do

not affect the analysis and conclusions in Thermtron or the Supreme Court cases

following it.” Est. of Cummings v. Cmty. Health Sys., Inc., 881 F.3d 793, 802 n.2

(10th Cir. 2018) (citing Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 638

(2009); Powerex, 551 U.S. at 229–30).

                                           14
      Notably, for purposes of this case, the Supreme Court in Powerex rejected the

argument that the phrase “subject matter jurisdiction,” as employed in § 1447(c),

should be “interpreted to cover only a defect in subject matter jurisdiction at the time

of removal that rendered the removal itself jurisdictionally improper.” 551 U.S. at

230 (quotations omitted; emphasis in original). The Court noted that “[n]othing in

the text of § 1447(c) supports the proposition that a remand for lack of subject-matter

jurisdiction is not covered so long as the case was properly removed in the first

instance.” Id. The Court further noted that the text of § 1447(e), which was added

by Congress in 1988, “unambiguously demonstrates that a case can be properly

removed and yet suffer from a failing in subject-matter jurisdiction that requires

remand.” Id. at 232 (emphasis in original). The Court thus held “that when a district

court remands a properly removed case because it nonetheless lacks subject-matter

jurisdiction, the remand is covered by § 1447(c) and thus shielded from review by

§ 1447(d).” Id.

      Thus, as the Eleventh Circuit recently explained, “[w]hen § 1447(d) applies,”

the appellate court “must dismiss the appeal without discussing whether the district

court made a mistake.” Thomas v. Phoebe Putney Health Sys., 972 F.3d 1195, 1201

(11th Cir. 2020). In other words, “where the order is based on one of the [grounds

enumerated in § 1447(c)], review is unavailable no matter how plain the legal error in

ordering the remand.” Kircher v. Putnam Funds Tr., 547 U.S. 633, 642 (2006).

“This is because ‘[s]ection 1447(d) reflects Congress’s longstanding policy of not

permitting interruption of the litigation of the merits of a removed case by prolonged

                                           15
litigation of questions of jurisdiction of the district court to which the cause is

removed.’” Thomas, 972 F.3d at 1201 (quoting Powerex, 551 U.S. at 238).

       Appellants argue, however, that § 1447(d) only applies to remand orders

issued pursuant to § 1447(c) and not, as here, to remand orders pursuant to § 1447(e).

Although we have never addressed this question, every other circuit to do so has

rejected the precise argument asserted by appellants. See DeMartini v. DeMartini,

964 F.3d 813, 819–20 (9th Cir. 2020); Fontenot v. Watson Pharm., Inc., 718 F.3d
518, 520–21 (5th Cir. 2013); Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d
633, 636–37 (6th Cir. 2008); Alvarez v. Uniroyal Tire Co., 508 F.3d 639, 641 (11th

Cir. 2007); In re Fla. Wire & Cable Co., 102 F.3d 866, 868–69 (7th Cir. 1996);

Washington Suburban Sanitary Comm’n v. CRS/Sirrine, Inc., 917 F.2d 834, 836 n.5

(4th Cir. 1990).

       Having carefully examined these decisions, we find them persuasive and adopt

their reasoning as our own. In particular, we agree that Powerex makes clear that “a

loss of subject-matter jurisdiction that occurs after removal falls within the specified

grounds of § 1447(c), and thus a remand on that basis under § 1447(c) is barred from

appellate review by § 1447(d).” Fontenot, 718 F.3d at 521 (emphasis in original).

Therefore, “if § 1447(d) precludes appellate review of § 1447(c) remand orders for

lack of subject matter jurisdiction after removal, then it necessarily precludes

appellate review of § 1447(e) remand orders.” Id. In other words, Powerex makes

quite clear that “a remand for lack of subject matter jurisdiction under § 1447(e),

which,” like the case at hand, “arises post-removal, and a remand for lack of subject

                                            16
matter jurisdiction under § 1447(c), which may arise at the time of removal or post-

removal, are indistinguishable for purposes of determining whether § 1447(d)’s bar

to appellate review applies.” Alvarez, 508 F.3d at 641.

       Notably, appellants do not dispute that the district court’s allowance of Elite’s

amended complaint destroyed the district court’s subject matter jurisdiction over the

action. Thus, there is no dispute that the district court’s characterization of its

remand order as “resting upon lack of subject-matter jurisdiction . . . was colorable.”

Powerex, 551 U.S. at 234.

       For all of these reasons, we conclude that § 1447(d) bars appellate review of

the district court’s remand order.

                                            III

       Elite’s motion to dismiss the appeal for lack of appellate jurisdiction is

GRANTED and the appeal is DISMISSED.




                                            17